DETAILED ACTION
Claims 1-12 are pending. Independent claims 1, 5, and 9 are amended.
Claims 1-12 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2021 has been entered.
 
Claim Objections
The objections of claims 1, 5, and 9 are withdrawn as the claims have been amended to correct the remaining ‘and’ left over the course of amendments to the independent claims in the “receiving a search request for a user device” step.

Statutory Review under 35 USC § 101
Claims 1-4 are directed towards a method and have been reviewed. Claims 1-4 appear to remain statutory as the method is directed to obtaining information pointed to by a pair of addresses, storing the result of a comparison of the information, and using this to facilitate web-
Claims 5-8 are directed toward a computer readable storage medium and have been reviewed. Claims 5-8 appear to remain statutory as they excludes signals (claim says non-transitory). Further, they perform the methods of claims 1-4 as drawn to significantly more than a judicial exception.
Claims 9-12 are directed toward a system and have been reviewed. Claims 9-12 appear to remain statutory, as the system contains a data processing apparatus as possibly implemented in hardware as seen in ¶ 0071 of the instant specification. Further, they perform the methods of claims 1-4 as drawn to significantly more than a judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claims 1, 5, and 9 introduce a recitation that “the first content and the second content are consistent content”; “consistent” is a relative term which renders the claim indefinite. The term is not defined by the claim other than the validation data indicating consistency based on a performed comparison, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Allowable Subject Matter
Claims 1-12 are allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        December 3, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164